ANDERSON, J.
— There Avas no merit in the motion to quash the venire because it contained regular jurors drawn, but not summoned. The jury law for the city court of Talladega (Acts 1894, p. 1221) makes the ve*15nire consist of special jurors drawn by the judge and the regular jurors drawn or summoned and does not require that only those summoned should appear upon the venire served on the defendant. Moreover, the day set for trial was of a subsequent week, and the order, as to the venire, complied with section 7256 of the Code of 1907. Therefore, whether the local or general law controlled matters not, as the venire should have contained the regular jurors drawn and not those who were summoned only.
Charge 2 refused to the defendant was, in effect, covered by given charge 6, and, whether good or bad, the trial court will not be reversed for refusing same.
Charge 4, requested by defendant, was properly refused. It seeks to justify, without setting out the justifying elements or constituents. It pretermits defendant’s freedom from fault in provoking the difficulty.— Tribble v. State, 145 Ala. 23, 40 South. 938; Stewart v. State, 133 Ala. 105, 31 South. 944.
Charge 5, requested by the defendant, was properly refused. If not otherwise bad, it pretermits the defendant’s honest belief of peril at the time he struck the fatal blow.
Charge 7, refused the defendant, Avas had. If not o-tli- • erwise faulty, it invaded the province of the jury in assuming that certain hypothesized facts indicated that the deceased Avas of a turbulent reckless dangerous and bloodthirsty disposition.
Charge 8, requested by the defendant, Avas properly refused. It seeks an acquittal under a reasonable doubt as to self-defense, and fails to set out the constituents of same.
The judgment of the city court is affirmed.
Affirmed.
McClellan, Mayfield, and Sayre, JJ., concur.